14-4398
     Yang v. Whitaker
                                                                                    BIA
                                                                              Elstein, IJ
                                                                           A099 682 881
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   XUE JIN YANG,
14                            Petitioner,
15
16                      v.                                       14-4398
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                        WaiSim M. Cheung, New York,
24                                          NY.
25
26   FOR RESPONDENT:                        Benjamin C. Mizer, Principal
27                                          Deputy Assistant Attorney General;
28                                          Linda S. Wernery, Assistant
29                                          Director; Christina Parascandola,


                                               1
      04122018-7
1                                          Trial Attorney, Office of
2                                          Immigration Litigation, United
3                                          States Department of Justice,
4                                          Washington, DC.
5
6            UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10           Petitioner Xue Jin Yang, a native and citizen of the

11   People’s Republic of China, seeks review of a November 5,

12   2014, decision of the BIA affirming the May 12, 2011, decision

13   of an Immigration Judge (“IJ”) denying her application for

14   asylum,      withholding         of   removal,          and   relief     under      the

15   Convention Against Torture (“CAT”), and denying her motion to

16   remand.      In re Xue Jin Yang, No. A099 682 881 (B.I.A. Nov.

17   5, 2014), aff’g No. A099 682 881 (Immig. Ct. N.Y. City May

18   12, 2011).            We assume the parties’ familiarity with the

19   underlying facts and procedural history of this case.

20           Under    the    circumstances,            we   have   reviewed      the   IJ’s

21   decision        as    supplemented      by       the   BIA.    See    Yan    Chen    v.

22   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).                       The applicable

23   standards        of     review    are        well      established.         8 U.S.C.

24   § 1252(b)(4)(B); Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-



                                                  2
     04122018-7
1    58 (2d Cir. 2008); Li Yong Cao v. U.S. Dep’t of Justice, 421

2    F.3d 149, 156-57 (2d Cir. 2005).

3            Yang applied for asylum, withholding of removal, and CAT

4    relief, asserting a fear of persecution based on the birth of

5    her children in the United States in violation of China’s

6    population control program.     For largely the same reasons as

7    this Court set forth in Jian Hui Shao, we find no error in

8    the agency’s determination that Yang failed to satisfy her

9    burden for asylum, withholding of removal, and CAT relief.

10   See 546 F.3d at 158-67; see also Paul v. Gonzales, 444 F.3d

11   148, 156-57 (2d Cir. 2006).

12           As to Yang’s motion to remand based on her religious

13   practice in the United States, the BIA did not err in finding

14   that she failed to demonstrate her prima facie eligibility

15   for relief because she did not submit evidence that Chinese

16   authorities are aware or likely to become aware of her

17   religious practice.     See Jian Hui Shao, 546 F.3d at 168; see

18   also Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

19   2008).

20

21




                                      3
     04122018-7
1           For the foregoing reasons, the petition for review is

2   DENIED.

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe
5                                 Clerk of Court




                                   4
    04122018-7